UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

 

MEMORANDUM & ORDER
-against- 20-CR-306 (NGG)
CHRISTOPER CHIERCHIO, JASON

KURLAND, FRANGESCO RUSSO, and
FRANCIS SMOOKLER,

Defendants.

 

NICHOLAS G. GARAUFIS, United States District Judge.

Before the court is Defendant Christopher Chierchio’s request
that this case be reassigned, in accordance with this District’s Lo-
cal Rule 50.3.2, because he claims it is “presumptively related” to
a case pending before Judge Cogan, United States v. Gregory Al-
tieri, 20-cr-249 (BMC). (Chierchio Letter Request to Relate and
Reassign (“Request”) (Dkt. 40).) The court has reviewed the Re-
quest and the Government’s opposition (Gov't Letter in Opp. to
Request to Relate (““Opp.”) (Dkt. 41)), and consulted with Judge
Cogan. Mr. Chierchio’s request is DENIED.

Defendants Chierchio, Kurland, Russo, and Smookler were
charged in a 21-count indictment with money laundering and
wire fraud offenses, and conspiracy to do the same. (Indictment
(Dkt. 1).) Defendant Kurland was additionally charged with hon-
est services fraud. (Id. at § 3.) Defendants Russo and Smookler
were also charged with extortionate extension and collection of
credit, and conspiracy to do the same. (Id. 4 6-9.) All of the
charges stem from two related schemes, as alleged by the Gov-
ernment. In the first, Mr. Kurland—an attorney who specializes
in representing lottery winners and helping them manage their
winnings—defrauded his clients by steering their money to enti-
ties controlled by Mr. Chierchio, Mr. Russo, and Mr. Smookler.
In turn, his co-defendants siphoned portions of the money for
their personal use and paid Mr. Kurland kickbacks for bringing
his clients to them. (Opp. at 2.) In the second scheme, Mr. Russo
and Mr. Smookler extended a loan of $250,000 under usurious
terms to Gregory Altieri, and then resorted to violent threats in
an attempt to recover it. dd.) Some of the money taken from Mr.
Kurland’s clients in the first scheme was also invested in entities
controlled by Mr. Altieri. dd.) In July 2020, Mr. Altieri was in-
dicted for wire fraud. (See United States v. Altieri, 20-cr-249
(BMC), Indictment (Dkt. 1).) The Government alleges that from
2017 until 2019, he persuaded more than 80 individuals and en-
tities to invest in a fund that he claimed bought and sold jewelry
in bulk. (Id. { 2.) Instead, Mr. Altieri allegedly operated the fund
as a Ponzi scheme, using investor money to pay other investors.
(Id. 9 5-6.)

Under Local Rule 50.3.2(b)(1) of the Eastern District of New
York, two criminal cases are presumptively related “when the
facts of each arise out of the same charged criminal scheme(s),
transaction(s), or event(s), even if different defendants are in-
volved in each case.” However, “[t]he presumption shall be
overcome upon a determination by the relevant judges that reas-
signment would not achieve a significant savings of judicial
resources or serve the interests of justice.” Local R. 50.3.2(b) (2).
The relation rule exists only for the purposes of “the internal
management of the case load of the court.” Local R. 50.3.2(a) (4).
Although a defendant may request to reassign a case to a judge
handling a prior, related case, “Rule 50.3 and the other Local
Rules . . . do not create any enforceable due process rights for
defendants whose cases are subjected to the relation rule.” United
States v. Agate, No. 08-CR-76 (NGG), 2008 WL 699513, at *1
(E.D.N.Y. Mar. 13, 2008).

The court, in consultation with Judge Cogan, does not find that
the two cases are related such that reassigning the instant case
would serve the interests of judicial efficiency or of justice. At the
Case 1:20-cr-O0306-NGG Document 46 Filed 09/14/20 Page 3 of 3 PagelD #: 148

heart of this case are allegations that Mr. Kurland and his co-de-
fendants fraudulently took money from his clients and used it for
their own gain. Although some portion of that money was appar-
ently invested with Mr. Altieri, that fact is tangential to the
criminal conduct that the Government intends to prove. (See
Opp. at 2.) Similarly, while the Government alleges that Mr.
Russo and Mr. Smookler extorted Mr. Altieri in the course of ex-
tending and collecting credit, that alleged criminal activity is
independent of Aliteri’s alleged operation of an illegal Ponzi
scheme. Although some facts could prove relevant to both mat-
ters, the cases arise from separate and distinct criminal schemes.
Therefore, the request to treat the cases as related and to reassign
the case to Judge Cogan is DENIED.

SO ORDERED.

Dated: — Brooklyn, New York
September 14, 2020

/s/ Nicholas G. Garaufis

NICHOLAS G. GARAUFIS
United States District Judge

 
